Title: To George Washington from Timothy Pickering, 15 November 1783
From: Pickering, Timothy,McDougall, Alexander,Knox, Henry
To: Washington, George


                  
                     Sir,
                     West point 15th November 1783.
                  
                  The Officers of the part of the Army who agreed on the inclosed address, having committed to us the honor of presenting it.  With great pleasure we now offer to your Excellency this testimony of their affectionate attachment & respect.  We have the honor to be, with perfect consideration, sir, your Excellency’s most obedient and most humble servants,
                  
                     Alexr McDougall M. General
                     H. Knox M. General
                     T. Pickering Qr Mr Genl
                  
               